                                              Case 2:19-cr-00149-JAD-EJY Document 81
                                                                                  78 Filed 11/04/20
                                                                                           10/28/20 Page 1 of 3



                                          1   CHRISTOPHER R. ORAM, ESQ
                                              Nevada Bar No. 004349
                                          2   520 South Fourth Street, Second Floor
                                              Las Vegas, Nevada 89101
                                          3   (702) 384-5563
                                              contact@christopheroramlaw.com
                                          4   Attorney for Melvin Dillon
                                          5                                UNITED STATES DISTRICT COURT
                                                                                DISTRICT OF NEVADA
                                          6
                                                                                            *****
                                          7
                                               UNITED STATES OF AMERICA,                        CASE NO. 2:19-cr-00149-JAD-EJY
                                          8
                                                              Plaintiff,
                                          9
                                               vs.                                              STIPULATION TO CONTINUE
                                         10                                                     PRETRIAL MOTIONS
                                               MELVIN DILLON and ROBERT DILLON
                                                                                                (Fifth Request)
                                         11
                                                                Defendants.
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13
                                                     IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,
                                         14   United States Attorney, by and through Kimberly Sokolich, Assistant United States Attorney,
                                         15   counsel for the United States, Defendant, Melvin Dillon, by and through his attorney,
                                         16   Christopher R. Oram, Esq., and Defendant, Robert Dillon, by and through his attorney, Richard
                                         17   A. Wright, Esq., that the deadline to file pre-trial motions will be extended 60 days until January
                                         18   4, 2021.
                                         19
                                                     This is the fifth request for a continuance of the Pretrial Motions date.
                                         20
                                                     Pursuant to General Order No. 2007-04, this Stipulation is entered into for the following
                                         21
                                              reasons:
                                         22
                                                     1. Counsel for Melvin Dillon was recently appointed as new CJA counsel on August 19,
                                         23
                                              2020. Both counsel for Robert and Melvin Dillon require additional time to effectively review
                                         24
                                              discovery and investigate pretrial motion practice and trial defenses. Additionally, neither
                                         25
                                              counsel for Robert Dillon or Melvin Dillon have been able to conduct in-person visitation to go
                                         26
                                              over discovery and the potential of filing pretrial motions.
                                         27
                                         28                                                    1
                                              Case 2:19-cr-00149-JAD-EJY Document 81
                                                                                  78 Filed 11/04/20
                                                                                           10/28/20 Page 2 of 3



                                          1
                                                     2. Both Robert Dillon and Melvin Dillon are currently detained at the Nevada Southern
                                          2
                                              Detention Center and agree to the continuance of the pretrial motions deadline.
                                          3
                                                     3. Denial of this request for continuance could result in a miscarriage of justice.
                                          4
                                                     4. For all of the above-stated reasons, the ends of justice would best be served by a
                                          5
                                              continuance of the Pretrial Motion Deadline.
                                          6
                                          7          /s/ Kimberly Sokolich         10/28/2020
                                                     KIMBERLY SOKOLICH, ESQ. DATE
                                          8          Assistant United States Attorney
                                          9
                                         10          CHRISTOPHER R. ORAM, ESQ.
                                                     /s/ Christopher R. Oram          10/28/2020
                                         11
                                                     CHRISTOPHER R. ORAM, ESQ. DATE
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12          Counsel for Defendant Melvin Dillon
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13
                                                     RICHARD A. WRIGHT, ESQ.
                                         14
                                                     /s/ Richard A. Wright         10/28/2020
                                         15          RICHARD A. WRIGHT, ESQ. DATE
                                         16          Counsel for Defendant Robert Dillon

                                         17
                                                                FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER
                                         18
                                         19          Based upon the pending Stipulation of the parties, and good cause appearing therefore,

                                         20   the Court finds that:

                                         21          1. The parties have stipulated to continue the deadline for pretrial motions.
                                         22
                                                     2. This Court, being convinced that adequate showing has been made that additional time
                                         23   is necessary to file any pretrial motions, based on the following:
                                         24
                                                             A. Counsel for Melvin Dillon was recently appointed as new CJA counsel on
                                         25
                                              August 19, 2020. Both counsel for Robert and Melvin Dillon require additional time to
                                         26
                                              effectively review discovery and investigate pretrial motion practice and trial defenses.
                                         27
                                              Additionally, neither counsel for Robert or Melvin Dillon have been able to conduct in-person
                                         28
                                              visitation to go over discovery and the potential for filing pretrial motions.

                                                                                                2
                                              Case 2:19-cr-00149-JAD-EJY Document 81
                                                                                  78 Filed 11/04/20
                                                                                           10/28/20 Page 3 of 3



                                          1
                                                            B. Denial of this request for continuance could result in a miscarriage of justice.
                                          2
                                                            C. For all of the above-stated reasons, the ends of justice would best be served by
                                          3
                                              a continuance of the Pretrial Motion Deadline.
                                          4
                                                                                          ORDER
                                          5
                                          6          IT IS ORDERED, that all pre-trial Motions will be due no later than January 4, 2021.

                                          7
                                              DATED this 4th day of November, 2020.
                                          8
                                                                                           __________________________________
                                          9                                                UNITED STATES DISTRICT JUDGE
                                         10
                                         11
520 SOUTH 4TH STREET | SECOND FLOOR

 TEL. 702.384-5563 | FAX. 702.974-0623




                                         12
    CHRISTOPHER R. ORAM, LTD.

       LAS VEGAS, NEVADA 89101




                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28


                                                                                               3
